Citation Nr: 0702464	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-10 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for a right wrist 
disability.

Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


REMAND

The veteran served on active duty from August 1977 to May 
1985.

In July 2006, the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion and vacated the 
September 2005 decision of the Board of Veterans' Appeals 
(Board) that had denied service connection for left and right 
wrist disabilities.  The parties agreed that a remand was 
necessary to provide the appellant with a medical examination 
and medical nexus opinions concerning whether it is at least 
as likely as not that appellant's current wrist disabilities 
relate to a 1979 car accident.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

This is also an opportunity for the appellant to be provided 
with notice consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  The case is 
REMANDED for the following action:

1.  Provide the veteran with notice 
consistent with the requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Also ask the veteran to provide 
any evidence in his possession that 
pertains to these claims.  See 38 C.F.R. 
§ 3.159(b)(1).

2.  Schedule an examination of the 
veteran's wrists.  The veteran's claims 
folder should be available to the 
examiner.  For each diagnosis involving a 
wrist, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the disability is related to 
the veteran's active military service, 
including the motor vehicle accident that 
occurred in May 1979.  The examiner should 
provide the reason(s) for each opinion.

3.  After the development requested above 
has been completed to the extent possible, 
again review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



